Citation Nr: 1626686	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for lower extremity radiculopathy.  
 
2.  Entitlement to service connection for upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964, from March 2001 to December 2001, and from January 2003 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues have been recharacterized based on a review of the evidence, to comport with what is claimed and shown, and to facilitate discussion of the claims.  

The Board remanded the claim in January 2014 for further development. 


FINDINGS OF FACT

1.  The Veteran's current left S1 radiculopathy disorder was manifest in service.   

2.  The Veteran's current C6 radiculopathy disorder was not manifest in service or to a degree of 10 percent within 1 year following separation and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left S1 radiculopathy are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran appeals the RO's denials of service connection for upper and lower extremity neuropathy disorders.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Lower extremity radiculopathy

A July 2001 service treatment record shows that the Veteran had noted some left leg pain intermittently for a long period of time.  He stated that it would go down the back of his leg and that it was mild to moderate in severity.  He stated that usually it lasted a couple of days, and that there was no weakness or numbness.  He had taken ASA for it in the past.  Clinically, straight leg raising was to 90 degrees.  Deep tendon reflexes were 2+ and symmetric.  His gait was normal.  Motor was 5/5 bilaterally.  The diagnosis was sciatic nerve irritation.  

The Board remanded the case to the RO in January 2014 for private medical records and a VA examination. 

Private medical records were received after the Board's January 2014 remand.  A January 2009 private medical record shows that the Veteran complained of pain in his lumbar spine and down the lower extremities.  A February 2009 MRI of the Veteran's lumbar spine showed disc bulges at all levels in the lumbosacral spine as well as facet hypertrophy at L4-5 and L5-S1.  March 2009 electromyography and nerve conduction studies revealed a left S1 radiculopathy.  

There were conflicting medical opinions from a VA examiner in 2014.  In April 2014, the examiner indicated that the Veteran had sciatica which was at least as likely as not related to service.  No reasons were provided, and so that opinion is not particularly probative.  In July 2014, the examiner indicated that the Veteran had sciatica which is not related to service.  The examiner's reason was that he could not find evidence of treatment during service.  However, there is in fact evidence of treatment in service, in July 2001.  Accordingly, that opinion is undermined.

The Board finds that the left S1 radiculopathy shown in March 2009 was manifest in service as supported by the July 2001 in-service diagnosis of sciatic nerve irritation with the complaints of pain down the back of the Veteran's leg that were longstanding at the time.  Accordingly, the Board finds that the Veteran's current left S1 radiculopathy was manifest in service.  This is consistent with the VA examiner's opinion from April 2014.  In light of the above, service connection is warranted for the Veteran's current left S1 radiculopathy.  Reasonable doubt is resolved in the Veteran's favor.

Upper extremity radiculopathy

Service treatment records are silent for reference to upper extremity radiculopathy.  

The Board remanded the case to the RO in January 2014 for private medical records and a VA examination.  Prior to the remand, there were no medical records identifying a current upper extremity radiculopathy disorder of record.  

Private medical records were received following the Board's January 2014 remand.  In January 2009, the Veteran was noted to have pain going down his upper extremities.  A January 2009 private medical report of an MRI of the Veteran's cervical spine shows multilevel degenerative spondylosis of his cervical spine, with C6-7 foraminal stenosis bilaterally and C3-4 right foraminal stenosis.  In February 2009, the Veteran complained of pain down his upper extremities with numbness, and he was noted to have weakness in his upper extremities bilaterally.  In May 2009, an electromyogram revealed a C6 radiculopathy.   

The evidence shows that the Veteran currently has C6 radiculopathy.  The Board concludes that a disorder causing it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service.  Service treatment records do not show it, it was first shown many years after service with no history consistent with service onset, and no medical evidence indicates that it is related to service.  While the Veteran reported in October 2009 that he had sciatic nerve damage in service, only left lower extremity symptoms and sciatic nerve irritation were shown in service, and the sciatic nerve does not affect the upper extremities.  

The Board notes that in February 2012, the Veteran referred to claims for presumptive illness related to Gulf War service.  The provisions of 38 U.S.C.A. § 1117 permit service connection for disability resulting from undiagnosed illness following service in Southwest Asia, and indicate that neurological signs and symptoms may be manifestations of an undiagnosed illness.  However, the evidence shows that the Veteran has a diagnosed C6 radiculopathy to account for current upper extremity neurological signs and symptoms.  Accordingly, service connection for upper extremity neuropathy pursuant to 38 U.S.C.A. § 1117 is not warranted.  

In May 2016, the Veteran's representative argued that a medical opinion which takes into account the service treatment records and includes an opinion as to whether the Veteran's current disability is in any way related to the neck injury he experienced in service is necessary.  However, the Veteran has not alleged that there was a neck disease, injury, or event in service.  Service treatment records and the rest of the evidence of record do not contain any indication of one, and the Veteran denied pertinent symptomatology and was found to be normal in and/or around service.  Under the circumstances of this case, there is no basis to examine the Veteran any further for this claim.  The evidence must first establish that the Veteran suffered a relevant in-service disease, injury, or event, per 38 C.F.R. § 3.159, and it does not do so in this case.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for left S1 radiculopathy is granted.

Service connection for upper extremity radiculopathy is denied.  


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


